Decision
On May 8, 2001, the defendant was sentenced to a five (5) year commitment to the Department of Corrections for violations of the conditions of a deferred sentence for the offense of Criminal Possession of Dangerous Drugs, a felony.
*89DATED this 6th day of November, 2001.
Done in open Court this 11th day of October, 2001.
On October 11, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however, his attorney, Jeffrey G. Michael, was not present. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time, without an attorney present.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the next meeting of the Sentence Review Board, currently scheduled for February 7 and 8, 2002.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.